Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The amendment filed on August 11, 2021 has been received and made of record. In response to Non-Final Office Action mailed on May 12, 2021, applicants amended claims 1, 2, 4, 5, 7-11 and 16 of which claims 1 and 16 are independent claims. Dependent claims 3, and 12-15. Applicants canceled dependent claim 6 after the Non-Final Office Action. NO claim has been added as new claim. Therefore, claims 1-5 and 7-16 are pending for consideration.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney on record, Mr. Mark E. Stuenkel(Reg. No. 44,364) on August 24, 2021.

4.	Application has been amended as follows: -
Claim 7 has been cancelled.

6.	Claim 1 has been amended as 

Claim 1(currently amended): A touch substrate, comprising a touch region provided with touch electrodes, and a peripheral region surrounding the touch region and provided with at least one signal line arranged at a same layer as the touch electrodes, wherein the touch electrodes comprise a first touch electrode and a second touch electrode arranged at a periphery of the touch region at a same side, a sum of parasitic capacitances generated between the first touch electrode and the at least one signal line at an adjacent part of the peripheral region is a first total parasitic capacitance, a sum of parasitic capacitances generated between the second touch electrode and the at least one signal line at the adjacent part of the peripheral region is a second total parasitic capacitance, and an absolute value of a difference between the first total parasitic capacitance and the second total parasitic capacitance is smaller than or equal to a threshold;
wherein a quantity of signal lines crossing an extension line of each first touch electrode is the same as a quantity of signal lines crossing an extension line of each second touch electrode in a direction away from a center of the touch region;
the signal lines comprise at least one ground line and touch signal lines connected to each touch electrode, and the touch signal lines are connected to a touch circuit at the peripheral region; 
the touch electrodes are arranged in n rows in a direction close to the touch circuit, and the signal lines crossing an extension line of the touch electrode in a kth row comprise n+1-k ground lines and k touch signal lines, where n is an integer greater than 1, and k is an integer greater than 0 and smaller than or equal to n; and/or 
the touch electrodes are arranged in m columns in the direction close to the touch circuit, and the signal lines crossing an extension line of the touch electrode in a kth column comprise m+1-k ground lines and k touch signal lines, where m is an integer greater than 1, and k is an integer greater than 0 and smaller than or equal to m.

7.	Claim 8 has been amended as 
Claim 8(currently amended): The touch substrate according to claim 1, wherein the n+1-k ground lines and the k touch signal lines comprise a first signal line, a second signal line, …, and an (n+1)th signal line sequentially in the direction away from the center of the touch region, a distance between each touch electrode and the corresponding 1, a distance between each touch electrode and the corresponding second signal line is d2, …, and a distance between each touch electrode and the corresponding (n+1)th signal line is dn+1, wherein the signal lines corresponding to each touch electrode cross the extension line of the touch electrode.

8.	Claim 16 has been amended as 
Claim 16(currently amended): A method of manufacturing a touch substrate, wherein the touch substrate comprises a touch region provided with touch electrodes, and a peripheral region surrounding the touch region, and the touch electrodes comprise a first touch electrode and a second touch electrode arranged at a periphery of the touch region at a same side, wherein the method comprises:
forming at least one signal line at the peripheral region and a same layer as the touch electrodes, so that an absolute value of a difference between a first total parasitic capacitance and a second total parasitic capacitance is smaller than or equal to a threshold, and wherein a sum of parasitic capacitances generated between the first touch electrode and the at least one signal line at an adjacent part of the peripheral region is the first total parasitic capacitance, and a sum of parasitic capacitances generated capacitance; 
wherein a quantity of signal lines crossing an extension line of each first touch electrode is the same as a quantity of signal lines crossing an extension line of each second touch electrode in a direction away from a center of the touch region;
the signal lines comprise at least one ground line and touch signal lines connected to each touch electrode, and the touch signal lines are connected to a touch circuit at the peripheral region; 
the touch electrodes are arranged in n rows in a direction close to the touch circuit, and the signal lines crossing an extension line of the touch electrode in a kth row comprise n+1-k ground lines and k touch signal lines, where n is an integer greater than 1, and k is an integer greater than 0 and smaller than or equal to n; and/or 
the touch electrodes are arranged in m columns in the direction close to the touch circuit, and the signal lines crossing an extension line of the touch electrode in a kth column comprise m+1-k ground lines and k touch signal lines, where m is an integer greater than 1, and k is an integer greater than 0 and smaller than or equal to m.
Allowable Subject Matter

9.	Claims 1-5, and 8-16 are allowed.

10.	The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 16: None of the cited references on record, alone or in combination, provided motivation to fairly teach or suggest the applicant’s invention, “----, and wherein a quantity of signal lines crossing an extension line of each first touch electrode is the same as a quantity of signal lines crossing an extension line of each second touch electrode in a direction away from a center of the touch region; the signal lines comprise at least one ground line and touch signal lines connected to each touch electrode, and the touch signal lines are connected to a touch circuit at the peripheral region; the touch electrodes are arranged in n rows in a direction close to the touch circuit, and the signal lines crossing an extension line of the touch electrode in a kth row comprise n+1-k ground lines and k touch signal lines, where n is an integer greater than 1, and k is an integer greater than 0 and smaller than or equal to n; and/or 
the touch electrodes are arranged in m columns in the direction close to the touch circuit, and the signal lines crossing an extension line of the touch electrode in a kth column comprise m+1-k ground lines and k touch signal lines, where m is an integer greater than 1, and k is an integer greater than 0 and smaller than or equal to m(fig.6, and related text described in Specification submitted on March 12, 2020)” with all other limitations cited in claims 1 and 16 respectively.

Claims 2-5, and 8-15 are also allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692